Citation Nr: 0109991	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  94-20 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for skin disorders, to include worms and acne and 
if so, whether service connection may be granted.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel



INTRODUCTION

The veteran had active service from October 1973 to December 
1974.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of a result of a rating decision in 
November 1993 by the Department of Veterans affairs (VA) 
regional office (RO) in Reno, Nevada.  The veteran currently 
resides within the jurisdiction of the RO in Oakland, 
California.  

In January 1975, the veteran filed a claim for boils on the 
neck, face, and legs.  In May 1975, he was advised by letter 
that his claim for disability was denied based on a 
determination that while service records showed treatment for 
neck and right eye conditions, no residual disability was 
found on the last examination.  He was notified of that 
determination and of his appellate rights.  He did not file 
an appeal.  Accordingly the issue is as stated on the title 
page of this decision


FINDINGS OF FACT

1.  The claim of entitlement to service connection for boils 
involving the neck was denied by the RO in May 1975; the 
appellant did not appeal this determination.

2.  The additional evidence received after May 1975 
determination is probative and material, as it bears directly 
and substantially on the specific matter at hand.

3.  The evidence does not demonstrate the current presence of 
a skin disorder.


CONCLUSIONS OF LAW

1.  The appellant has submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
skin disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (2000).

2.  Skin disorders, to include worms and acne, were not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background.

The evidence of record at the time of the May 1975 
determination by the RO is summarized.  The service medical 
records show that in June 1974 the veteran was seen at the 
dispensary for problems shaving.  Psuedofolliculitis was 
diagnosed.  He was placed on a temporary profile authorizing 
no shaving for two weeks.  The separation examination 
clinically evaluated all pertinent systems as normal.  

In December 1974 the veteran submitted a claim for service 
connection for boils involving the neck, face, and legs.  In 
May 1975 the RO denied service connection for a neck 
disorder.  At that time the RO determined that a neck 
disorder was not found on the last examination.  The veteran 
was notified of that decision and of his appellate rights.  
He did not appeal that determination, which is now final.  
38 U.S.C.A. § 7105 (West 19991).  However, the veteran may 
reopen his claim by submitting new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 (2000).

In order to be "new" the evidence must not have been in the 
record at the time of the last final denial of the claim, and 
must not be merely redundant or cumulative of already 
considered evidence; that is, it should present new 
information.  Evans v. Brown, 9 Vet. App. 273, 283 (1996). 

The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion. See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence received since the May 1975 determination 
includes VA outpatient records in January 1975 from the 
Worcester, Massachusetts VA Medical Center.  At that time the 
veteran was treated for multiple furuncles on the back of the 
neck.  They had opened spontaneously during the last week.  
At the end of the month, it was reported that he had been 
seen by a Dr. H. in an emergency.  Private medical records 
disclose that the veteran was treated in January 1975 for 
neck pain.  The diagnosis was pustulant acne involving the 
posterior neck. 

In April 1994, the veteran's mother stated in a letter that 
the veteran was treated for a staph infection by Dr. W. H. in 
Worcester, Massachusetts and then sent to the VA Clinic in 
Worcester.  She maintained the veteran came home from Korea 
with this problem.   

In June 1994, the RO sent a letter to Dr. W. H., requesting 
medical records of any treatment of the veteran.  The veteran 
was also informed that he submit the records from Dr. H.  Dr. 
H. failed to reply.

The veteran testified at a hearing at the RO in July 1994.  
He stated that he first started to have problems with his 
skin and neck, including boils, in 1974 in Korea.  After 
service, he was seen by a Dr. H. in Malden, Massachusetts.  
He also went to a VA Medical Center and was referred to a 
private hospital for treatment.  At this facility, he claimed 
11 worms were taken out of his neck.  He was told that he had 
picked up some kind of bacteria while overseas.  The hearing 
officer noted that the RO had sent letters to the veteran and 
Dr. H. in June 1994 and had not received a reply to date.  He 
also testified that he lost his paperwork in a fire in his 
home.  

In April 1996 the Board remanded this case to the RO in order 
that an attempt be made to obtain additional service medical 
records, private medical records, and for a current VA 
examination.  In January 1997 the RO was informed by the 
National Personnel Records Center that no additional service 
medical records were located. The veteran failed to report 
for a scheduled VA examination in February 1997.  In a letter 
received in September 1997, the veteran advised the RO of his 
current address. 

In May 1998 the Board remanded the case to the RO for 
additional development, including a VA examination.  In July 
1998, the RO sent a letter to the veteran requesting 
information about all medical treatment he had received for 
his skin condition since his release from active duty.  This 
included release of information forms VA Form 21-4142.  There 
was no response by the veteran to this request.

In January 1999, a VA skin disease examination was cancelled 
because the veteran had withdrawn his claim and wanted the 
examination rescheduled.  In a March 1999 report of telephone 
contact the veteran indicated that he wanted to have the VA 
examination rescheduled.  He reported that he had been seen 
at the Worcester, Massachusetts VA Medical Center for his 
claimed condition.  He also claimed he was treated for a skin 
problem in Korea from September 1974 to November 1974.

The RO made several requests to VA medical center (VAMC) in 
West Roxbury, and West Roxbury/Brockton.  No response was 
received from the VAMC in West Roxbury.  The VAMC in Brockton 
indicated that no records of treatment of the veteran.  
Another VA examination was scheduled for the veteran in 
August 1999 but the veteran failed to report.  He was unable 
to be located by the VA.

Analysis   

Prior to adjudicating the issue on appeal, the Board notes 
that during this appeal, the case was remanded twice to 
secure any additional service medical and pertinent 
outpatient records and private medical records and to arrange 
for VA examinations.  The veteran has failed to appear for 
the scheduled examinations, and attempts to obtain additional 
private and service medical records and claimed VA records 
have been unsuccessful.  In addition, the veteran testified 
at a hearing at the RO.  The record indicates that the VAMC 
in West Roxbury apparently did not respond to the RO's 
request for treatment records.  However, there is no 
indication on file that the veteran was ever treated at that 
facility.  Therefore, the undersigned has determined that the 
VA has met the requirements for assisting the veteran 
mandated by the Veterans Claims Assistance Act of 2000, Pub 
L. No. 106-475, 114 Stat. 2096 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time. If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303 (2000).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655 (2000).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant or the death of an immediate 
family member.  It is unclear from the record whether the 
veteran was informed of 38 C.F.R. § 3.655.  The RO based the 
current decision on a de novo review of the record.  The 
Board will do likewise.

The evidence received subsequent to the May 1975 
determination included VA and private medical records showing 
treatment for furuncles in January 1975.  The Board finds 
that this evidence is new and material in that it establishes 
for the first time the presence of a postservice skin 
disorder.  Accordingly, the claim is reopened.

Once a claim is reopened the decision must be based on a de 
novo review of the record.  As previously indicated, the RO 
based the current denial on a de novo review of the evidence.  
Accordingly, this case does not have to be returned to the RO 
for re-adjudication.  

To summarize, the service medical records show that the 
veteran was seen for pseudofolliculitis in June 1974.  Also, 
he was seen for pustular acne of the neck in January 1975, 
several weeks after service.  However, the veteran failed to 
report for two scheduled examinations.  As such there is no 
medical evidence which confirms the presence of any current 
skin disorder.  Without clinical evidence of a current skin 
disability, service connection is not warranted.

	
ORDER

New and material evidence having been submitted, the claim 
for service connection for a skin disorder is reopened.

Service connection for a skin disorder, to include worms and 
acne, is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

